Citation Nr: 0401094	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for depression.

2.  Entitlement to service connection for a psychiatric 
disorder other than depression.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1991.  The veteran also had a subsequent period of unverified 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a psychiatric disorder to include 
depression.  

This was not the first time that service connection for 
depression had been denied by VA.  In an August 1997 rating 
decision, the Huntington, West Virginia, RO had earlier 
denied entitlement to service connection for depression.  In 
September 1997, notice of this decision was mailed to the 
veteran at his last address of record.  That decision became 
final when not appealed.  38 U.S.C.A. §§ 7104, 7105 (West 
2002).  As a result, regardless of the RO's action, the 
veteran's current claim for service connection for depression 
may be considered on the merits only if new and material 
evidence has been submitted since the time of the prior final 
August 1997 decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

The Board notes that the veteran, at the February 2003 
personal hearing, withdrew his request for the Central Office 
hearing he had requested in the January 2003 VA Form 9, 
Appeal to Board of Veterans' Appeals.  Hence, no action on 
the prior request is in order.

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.

FINDINGS OF FACT

1.  In August 1997, the Huntington, West Virginia, RO denied 
entitlement to service connection for depression.  In 
September 1997, the veteran was provided notice of the 
denial.

2.  The evidence received since the August 1997 rating 
decision is new, it bears directly and substantially upon the 
specific matters under consideration, and it is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim of entitlement to service 
connection for depression.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for depression.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that current depression was brought 
about by his military service.  In August 1997, the 
Huntington, West Virginia, RO denied the claim because the 
record on appeal did not show that the veteran had a current 
psychiatric disorder incurred in or aggravated by military 
service.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

The law and regulations that were in effect at the time the 
veteran filed his current application to reopen on August 20, 
2001, provide that "New and Material" evidence is evidence 
not previously submitted, that is not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the Federal Circuit's ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's August 1997 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the August 
1997 denial.  This evidence includes a January 2002 lay 
statement from the veteran's in-service supervisor who 
reported that the appellant showed signs of depression (i.e., 
memory loss, crying, sadden effect, and social isolation, etc 
. . .) while serving at Plattsburg Air Force Base.  This 
retired Air Force Senior Master Sergeant also reported that 
he not only scheduled the veteran for an appointment at the 
base mental health clinic but he knew that he went to that 
appointment.  Id.  

The record on appeal also contains, for the first time, post-
service diagnoses of a psychiatric disorder variously 
diagnosed as a generalized anxiety disorder, anxiety, 
neurotic depression, depression, and a dysthymic disorder.

This evidence, the credibility of which must be presumed, 
Kutscherousky, provides evidence, other then the veteran's 
own statements, of the appellant seeking treatment for a 
psychiatric disorder while in military service and evidence 
of a current disability.  The Board finds that the additional 
evidence is both new and material.  38 C.F.R. § 3.156(a).  
The above evidence regarding in-service complaints, 
diagnoses, and/or treatment for a psychiatric disorder and a 
post-service diagnosis of depression were not previously of 
record, and as such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
depression.  Id.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for depression is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that this decision reopens the underlying claim.  To 
that extent, the decision is favorable, and to that extent 
alone, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 


ORDER

The claim of entitlement to service connection for depression 
is reopened.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
depression.  However, given the state of the law and evidence 
as discussed below, the Board finds that the underlying claim 
of entitlement to service connection for a psychiatric 
disorder, to include depression, must be remanded for further 
evidentiary development.

First, the Board finds that an opinion as to the etiology of 
the veteran's current psychiatric disorder is necessary to 
aid the Board in making a decision on the claim for service 
connection.  38 U.S.C.A. § 5103A(d) (West 2002).

Next, the Board notes that the record on appeal shows that 
the veteran claimed to have served with the West Virgina Air 
Force National Guard from September 1991 to March 2002, to 
include employment as a civilian contractor.  The record also 
includes a December 2001 letter from the National Guard 
Bureau finding that the veteran was medically disqualified 
and recommended for discharge.  The Board also notes that the 
veteran reported receiving psychiatric treatment in service 
at Air Force Base hospitals located in Galena, Alaska, and 
Plattsburg, New York, as well as post-service psychiatric 
treatment at the Martinsburg and Altoona VA medical centers 
(VAMC).  

However, while a review of the record on appeal shows service 
and reserve service medical records and treatment records 
from the Altoona and Martinsburg VA medical centers, it does 
not show that the RO verified the veteran's dates of service 
with the West Virgina Air Force National Guard or the nature 
of that service; requested the appellant's clinical records 
from the Galena, Alaska and Plattsburg, New York Air Force 
Bases; requested his pre May 1999 treatment records from the 
Martinsburg VA medical center; or requested copies of all 
records prepared in connection with his December 2001 medical 
disqualification from the National Guard.  Therefore, on 
remand, the RO should attempt to obtain these records.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), includes 
notification provisions that require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).

Unfortunately, the record shows that the veteran was not 
provided adequate notification of the VCAA.  Specifically, 
the record shows that the RO, in its November 2001 and 
January 2002 VCAA letters, failed to furnish the veteran with 
notice as to who would be responsible for obtaining evidence.  
Therefore, on remand, the RO should undertake all necessary 
actions to insure that the veteran is provided adequate 
notice as provided by 38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio, 38 U.S.C.A. §§ 5102, 5103A 
(West 2002); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a copy of the veteran's service 
personnel records to ascertain when he 
was stationed at the Air Force Bases at 
Galena, Alaska and Plattsburg, New York.  
Thereafter, because the Air Force Bases 
at Galena, Alaska and Plattsburg, New 
York have been closed, the RO should 
contact the United States Air Force and 
locate the custodian of the clinical 
records from those facilities and request 
copies of all psychiatric treatment 
records for the relevant time periods.

3.  The RO should contact the West 
Virgina Air Force National Guard and 
obtain verification of the veteran's 
dates of service, verification of the 
nature of all periods of service (i.e., 
active duty, active duty training, and 
inactive duty training), his dates of 
employment as a civilian contractor, 
copies of all relevant civilian health 
records, and copies of all pertinent 
medical records not previously provided 
the RO, including all records produced in 
connection with the December 2001 finding 
that he was medically disqualified and 
recommended for discharge.

4.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
his psychiatric disorder since his 
separation from active military service 
in 1991.  The RO must inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal, 
including all post 1991 treatment records 
from the Martinsburg and Altoona VA 
medical centers.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and examination of the veteran, 
the psychiatrist is to answer the 
following questions:

i.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
any diagnosed psychiatric disorder, 
to include depression, is related to 
the veteran's military service?

ii.  Is it as least as likely as not 
that a psychosis manifested itself 
to a compensable degree within one 
year after the veteran's separation 
from military service?

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



